Citation Nr: 1035742	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.   Entitlement to a compensable initial rating for a right 
great toe disability.  

2.  Entitlement to a compensable initial rating for a right heel 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from October 1971 to January 1972, 
May 1979 to August 1983, September 1989 to July 1994, and August 
1995 to January 2004.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case 
was remanded for further development in September 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although this case was previously remanded, additional evidence 
has been submitted and another remanded is required.  Medical 
records bearing a date stamp of March 2010 are associated with 
the claims folder; however, those records have not been addressed 
in a supplemental statement of the case and there is no waiver of 
consideration of that evidence by the agency of original 
jurisdiction.  38 C.F.R. § 20.1304 (2009).  

Further, in approximately September 2009, the Veteran submitted a 
VA Form 4142 (Authorization and Consent to Release Information to 
the Department of Veterans Affairs) pertaining to private 
treatment received by the Veteran for the right foot in June 
2009.  It does not appear that the associated records have been 
requested or associated with the file.  These must be requested. 

As requested in the prior remand, the Veteran was afforded a VA 
examination during which the examiner considered the treatment 
received for the service-connected disabilities at issue in 
evaluating the conditions.  Unfortunately, pertinent treatment 
records were associated with the record after that examination 
and the Veteran has referenced additional treatment records that 
must be obtained.  After any additional treatment records are 
obtained, the Veteran should be scheduled for another VA 
examination so that the examiner is aware of the Veteran's past 
medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all outstanding, relevant VA 
treatment records have been associated with 
the file.

2.  Request medical records from the 
treatment provider (T. F-C) reported in the 
September 2009 VA Form 4142.  

3.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determined the current extent 
and severity of the service-connected right 
great toe degenerative joint disease with 
hallux valgus and right heel spurs with 
plantar fasciitis.  The claims folder must 
be made available to the examiner for 
review.  All indicated tests and studies 
should be conducted.  The examiner is asked 
to identify all symptomatology associated 
with these disabilities and address the 
severity thereof and quantify such 
symptomatology, where appropriate, as 
moderate, moderately severe, or severe.  If 
actual loss of use of the right foot is 
found, it should be so noted in the 
examination report.  

4.  Thereafter, readjudicate the appellant's 
claims.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


